 In the Matter of GRUNDY ELECTRIC COOPERATIVE, INC., EMPLOYERandINTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL 53,AFL, PETITIONERCase No. 17-RC-605.Decided January 31, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held in this case at Tren-ton,Missouri, on November 29, 1949, before Martin Sacks, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Murdock].Upon the entire record in this case, the Board finds :1.The business of the Employer :The Employer is a nonprofit Missouri corporation, wholly financedby the United States Government through the Rural ElectrificationAdministration, with headquarters at Trenton, Missouri, where it isengaged in furnishing electricity to customers in a number of Missouriand Iowa counties. It is authorized to furnish such service in therural areas of 7 Missouri and 3 Iowa counties and counties contiguousthereto to its members who would otherwise not receive central stationelectric service.At the present time, the Employer supplies electricpower over 1,152 miles of transmission lines (including at least 15 milesinside the State of Iowa) to some 3,500 customers of whom 328 arelocated in Iowa. Included among its Iowa customers are an inter-state railroad which uses the power for 2 depots and its signal system,2municipalities, and a number of commercial concerns. In Mis-souri, the Employer furnishes electricity in substantial quantities tothe Great Lakes Pipe Line Company, over which we have heretoforeexercised jurisdiction,' an interstate railroad, 2 coal mines, and aD1GreatLakes Pipe Line Company,56 NLRB 227. This customer's bills averaged$382.50for the 3 months before the hearing.At this rate, the sale of electricity to the Pipe LineCompany alone represents more than 3 percent of the Employer's total sales.88 NLRB No. 36.424 GRUNDY ELECTRIC COOPERATIVE, INC.425grain elevator.During the first 101/2 months of 1949, the Employerpurchased, largely for use in line construction, approximately $293,000worth of materials and supplies. of which at least 30 percent repre-sented out-of-State shipments.We find, contrary to the contention of the Employer, that it is en-gaged in commerce within the meaning of the Act.22.The labor organization involved claims to represent certain em-ployees of the Employer.3:A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner requests a unit consisting of all maintenance andconstruction employees of the Employer, excluding office and profes-sional employees, guards, and supervisors.The Employer contendsthat its construction workers are temporary employees and shouldtherefore be excluded from the unit.There are approximately 31 employees on the Employer's payroll.Of these employees, 14 work in or out of the office,3 and they are prop-erly excluded from the unit.Of the remaining 17 employees, 7 are inthe maintenance division and 10 are in the construction division.Maintenance employees service and repair existing lines.Construc-tion employees are engaged in the erection of new power lines.The2 groups of employees have essentially the same skills, do the sametype of work, receive approximately the same wages, are under thesame supervision, and have the same general conditions of employ-ment.The record discloses that job interchange between constructionand maintenance employees is not uncommon.It is clear from these facts that the maintenance and constructiondivision employees together constitute an appropriate bargaining unit.'The Employer's contention with respect to the temporary status ofthe construction workers is, as the Employer in effect concedes, reallya question of the eligibility of these employees to vote in the electionhereinafter directed; this problem is considered in paragraph 5, below.We find that all maintenance and construction division employees ofthe Employer, excluding office and professional employees, easement'East Central Oklahoma Electric Cooperative,Inc.,87 NLRB 64;French Broad Elec-tricMembership Corporation,75 NLRB 86;Tishomingo County Electric Power Association,74 NLRB 864;Gibson County Electric Membership Corporation,65 NLRB 760.The case ofPlatte-Clay Electric Cooperative,Inc.,83 NLRB 863, relied upon by theEmployer is distinguishable upon the ground that the employer there, also a Missourielectric cooperative,did no business outside Missouri and there was no evidence that anyof its Missouri customers were engaged in commerce within the meaning of the Act.Four of these employees are easement solicitors.See EastCentral Oklahoma Electric Cooperative,Inc., supra. 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDsolicitors, guards, and supervisors 8 as defined in the Act, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.5.In support of its contention that construction division employeesare temporary employees and therefore ineligible to vote in the elec-tion, the Employer claims that these employees were only hired to donew construction work; that they knew when hired that such workwas temporary in nature; and that, in any event, the work of the con-struction employees will be terminated with the completion of the newconstruction programsThe record indicates, however, and we find,that such construction employees are in fact not temporary employeesor distinguishable in respect to status from the employees in the main-tenance division.The record clearly discloses that the constructiondivision employees have never been told, either when they were hiredor thereafter, that they were temporary employees.The Employerhas not, at least up to the hearing in this case, indicated to the construc-tion employees that their status was any different than that of theemployees in the maintenance division. In this regard, we think it issignificant that the 10 construction employees, who have worked forthe Employer for periods ranging from 18 months to 6 years, have sen-iority with the Employer which is approximately the same as thatof the employees in the maintenance division; in fact, the 2 outsideemployees with the most seniority are in the construction division.Moreover, as mentioned above, construction employees have the sameemployee benefits as the maintenance employees, a fact which indicatesthat the former have an equally permanent employment status.7Fi-nally, even if it is assumed that the construction employees have thestatus of temporary workers, it appears that they may reasonablyexpect continuous employment for at least another year." In view ofthis expectancy of continued employment for a substantial period oftime, we find that they are eligible to vote in the election .9Excluded as a supervisor is Charles Whorton, the foreman In charge of the maintenanceand construction divisions.6 The Employer's acting manager testified he believed that consulting engineers hadestimated for the Employer that the saturation point for new power lines in the Employer'sterritory would be reached"around 1951,"and that the Employer did not expect to buildnew lines after another year.This official further testified that the Employer mightdecide at any time to have an independent contractor do the new construction work,as it was becoming more and more uneconomical for the Employer to construct its ownlines.The Employer contends that, in either event, the employment of the constructiondivision employees would be terminated.rSeeLake Superior District Power Company,87 NLRB No. 3.Although the Employer indicates that it may at any time terminate the new construc-tion work, the discontinuance of such work is entirely speculative at this time,and it isequally speculative,even if the Employer stops doing new construction work itself, thatthe construction employees, two of whom have the greatest seniority of all the employeesIn the unit,will be selected for discharge."Fall River Gas Works Company,82 NLRB 962. GRUNDY ELECTRIC COOPERATIVE, INC.427DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or re-instated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by International Brotherhood of Electrical Workers, Local 53,AFL.